Case: 2:21-cv-01136-MHW-CMV Doc #: 1 Filed: 03/16/21 Page: 1 of 3 PAGEID #: 1




      UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

 PATRICIA DONITHAN                         :
 50 THRIFTON ROAD
 GREENFIELD, OHIO 45123                    :

                      PLAINTIFF,           :     CASE NO.

                                           :      JUDGE

 v.                                        :      COMPLAINT

 OHIO DEPARTMENT OF                        :
 REHABILITATION & CORRECTION                     JURY DEMAND ENDORSED
 4545 FISHER ROAD, SUITE D                 :     HEREON
 COLUMBUS, OHIO 43228
                                           :
                     DEFENDANT.


                                     PARTIES

        Plaintiff, Patricia Donithan, complaining and seeking declaratory, injunctive
 and equitable relief, damages, attorney’s fees and costs against Ohio
 Department of Rehabilitation and Correction (hereinafter "Defendant"), alleges as
 follows:

       1.     Plaintiff is an individual citizen of the State of Ohio, City of
 Greenfield, County of Ross.

        2.    Defendant is an agency of the State of Ohio with a headquarters
 located at 4545 Fisher Road, Suite D, Columbus, Ohio, Franklin County.

                           JURISDICTION AND VENUE

        3.     Jurisdiction is based upon 28 USC Section 1331 because the
 action arises under the laws of the United States, and under 29 USC 2601 et.
 seq. (Family and Medical Leave Act).

       4.     Venue is lies in the Southern District of Ohio pursuant to 28 U.S.C.
 Section 1391 based upon the illegal acts of Defendant which occurred in the
 County of Franklin, State of Ohio.
Case: 2:21-cv-01136-MHW-CMV Doc #: 1 Filed: 03/16/21 Page: 2 of 3 PAGEID #: 2




   CLAIM FOR RELIEF: VIOLATION OF FAMILY AND MEDICAL LEAVE ACT
            (“FMLA”), RETALIATION, 29 U.S.C. §2601 et. seq.

         5.    The allegations of the prior paragraphs are incorporated as if fully
 set forth below.

        6.     During the course of her employment with Defendant, Plaintiff’s
 father suffered from several heart conditions/impairments.

        7.     The Plaintiff’s father’s medical conditions/impairments constituted
 serious health conditions.

        8.     Plaintiff required and requested leave from work in order to care for
 her father’s serious medical conditions. Plaintiff exercised her rights under the
 FMLA, 29 U.S.C. §2601 et. seq by obtaining and/or requesting leave of absence
 from work because of her father’s serious medical conditions.

        9.     Plaintiff’s exercise of her rights under the FMLA constituted
 protected activity under the FMLA, 29 U.S.C. §2601 et. seq.

        10.  Defendant denied the Plaintiff promotions and engaged in other
 misconduct because she requested leave for her father’s serious medical
 conditions.

        11.    Defendant’s adverse actions were taken because of Plaintiff’s
 exercise of her rights under the FMLA, 29 U.S.C. §2601 et. seq.

        12.    Defendant’s conduct was intentional, willful, and wanton and
 violated the FMLA, 29 U.S.C. §2601 et. seq.

       13.     Defendant acted with malice and ill will toward Plaintiff without
 regard for her legal rights violating the FMLA, 29 U.S.C. §2601 et. seq.

        14.    As a direct and proximate result of Defendant’s conduct as set forth
 above, Plaintiff has suffered loss of compensation, loss of fringe benefits, loss of
 loss of future earnings, future earning capacity, loss of retirement, loss of
 reputation, humiliation, embarrassment, loss of self-esteem, other emotional
 distress, adverse health, and loss of time and money endeavoring to protect
 herself from Defendant’s unlawful discrimination, including costs, expert’s fees
 and attorney’s fees.




                                          2
Case: 2:21-cv-01136-MHW-CMV Doc #: 1 Filed: 03/16/21 Page: 3 of 3 PAGEID #: 3




 WHEREFORE, Plaintiff prays, as to Defendant, as follows:

        (a)    That this Court award such equitable relief as is proper;

        (b)    That this Court award back pay, front pay and benefits;

        (c)    That this Court award loss of retirement;

        (d)    That this Court award liquidated damages;

        (e)    That this Court award Plaintiff all consequential damages;

        (f)    That this Court award Plaintiff punitive damages;

        (g)    That this Court award Plaintiff reasonable attorney’s fees and the
               costs of this action; and

        (h)    That this Court grant Plaintiff such other and further relief as may
               be just and equitable.


                                           Respectfully submitted,


                                           /s/Rayl L. Stepter_________________
                                           Rayl L. Stepter (0047505)
                                           200 East Campus View Blvd., Suite 200
                                           Columbus, Ohio 43235
                                           (866 380-1444
                                           (614) 340-3086
                                           Trial Attorney for Plaintiff



                                    JURY DEMAND

 Plaintiff demands trial by jury.


                                           /s/Rayl L. Stepter
                                           Rayl L. Stepter (0047505)
                                           Trial Attorney for Plaintiff




                                          3
